Title: From Thomas Jefferson to H. Fizeaux & Cie., 13 December 1787
From: Jefferson, Thomas
To: H. Fizeaux & Cie.



Sir
Paris December 13. 1787.

Having forwarded your letter of July 16. to the Board of Treasury of the United states, I had presumed that the arrangements for the paiment of the loan negotiated by you, were going on between them and you. Your favor of the 6th. inst. is the first information to the contrary, and allows me little time to take measures to effect this paiment in time. It was necessary for me to write to Mr. Adams in London, and obtain his concurrence for the calling for the requisite sum from the produce of a loan opened by the mediation of Messieurs Willincks and Van Staphorsts. Ten days will be necessary to receive his answer, and five more to convey to you orders for the paiment. You see then the impossibility of my conveying to you those orders fifteen days before paiment as you mention to be the custom. But as the effect of the measures I am taking will depend ultimately on the state of the loan conducting by Willincks and Staphorsts I have written to know of them whether it will admit our drawing on them for the amount of your debt. I have also mentioned to them that I would take  the liberty of desiring you to confer with them on the subject. If you find on that conference that they will pay the demand on our order, you will be able to tranquilize the creditors, as I presume I may count on receiving Mr. Adams’s concurrence in this measure, and no moment shall be lost in forwarding to you the necessary draughts. I will only add a request that you will be so good as to accomodate the interests of the creditors as much as you can to the situation of our loan and the wishes of our commissioners to arrange this matter in the best manner practicable. You may be assured of hearing from me finally the moment I receive Mr. Adams’s answer.
I have the honor to be with great regard and esteem gentlemen your most obedient & most humble servt.,

Th: Jefferson

